Response to Amendment
This action is in response to Amendments made on 2/28/2022, in which: claims 10-11, 16-17 are amended, claims 12-13, 18-19 remain as filed originally and claims 1-9, 14-15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a tree watering apparatus having a semi-circular ring with a top section and a bottom section, a tubing with a first end having a plug is attached, a second end having a connector attached, and a plurality of holes: wherein said top section comprises an inner barrier, an outer barrier, and a tubing channel therebetween wherein said bottom section comprises a bottom barrier, wherein said tubing is placed in said tubing channel and more specifically, wherein said outer barrier comprises a first end from which a top inner slat extends and a second end from which two top outer slats extend. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON M RODZIWICZ/            Examiner, Art Unit 3642        

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644